Citation Nr: 1300361	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial spasm and reactive airway disease with allergic component.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1995 to September 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from 
February 2009 and April 2010 rating decisions by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

Hearings on the rating claim were held on March 3, 2010, before a Decision Review Officer at the RO, and on September 2, 2010, before a Veterans Law Judge (VLJ) who has since retired from the Board.  The law requires that a VLJ who conducted a hearing must participate in the decision on the appeal.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.   The Veteran was not notified of the retirement of the VLJ who presided over his September 2010 hearing, nor was he afforded the right to request a new hearing.  However, the Veteran perfected an appeal for service connection for a psychiatric disorder in February 2011, and requested a hearing before the Board in connection with that claim.  The requested hearing took place before the undersigned VLJ on October 4, 2012.  The hearing transcript reflects that the Veteran was informed of the retirement of the VLJ who presided over his previous hearing, and that he wished to proceed with appellate review.  Testimony was subsequently taken on all of the issues presently on appeal.  Copies of all hearing transcripts have been associated with the record.

In December 2010, the Board remanded these issues for further evidentiary development.  

Although the Veteran filed a claim seeking service connection for PTSD, the Veteran has been diagnosed with, and has sought treatment for, multiple psychiatric disorders and his claim is more accurately classified as a claim for service connection for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized to comport with the evidence of record.

A February 2012 VA clinical note reflects a diagnosis of avascular necrosis secondary to the prednisone used to treat the Veteran's service-connected respiratory disorder.  A claim for avascular necrosis as secondary to a service-connected disability has therefore been raised by the evidence of record.  The matter is referred to the agency of original jurisdiction for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of a 1996 incident during which a brake line on an aircraft burst, dousing him with hydraulic fluid.  In September 2008, the Veteran asserted that he was treated at "Virginia Beach Hospital" approximately one week after the incident for respiratory distress secondary to aspirated hydraulic fluid.  The record does not contain any treatment records from this facility.  These records may be of use in verifying a claimed military stressor and an attempt to obtain them must be made.  38 C.F.R. § 3.159(c)(1).

During his October 2012 hearing, the Veteran stated that he is currently receiving treatment for his service-connected respiratory disorder at Middlesex Hospital in Middletown, Connecticut, and its associated clinics.  The most recent records that are included with the claims folder from Middlesex Hospital are dated in February 2010.   The Veteran advised that he would obtain updated records from Middlesex Hospital and provide them for inclusion with the claims folder.  The record was held open for 60 days to allow him to submit the requested records, but they have not been received.  The Veteran was also requested to provide authorization to obtain records from Middlesex Hospital in connection with the Board's December 2010 remand, but did not respond.  Accordingly, VA is under no further obligation to assist the Veteran with respect to these records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")   Nevertheless, in view of the fact that the case is being remanded for additional development, and because updated records from Middlesex Hospital may be of significant value to the Veteran's rating claim, a final attempt should be made to obtain authorization from the Veteran to obtain updated treatment records from Middlesex Hospital.  38 C.F.R. § 3.159(c)(1).

Clinical notes reflect that the Veteran has been diagnosed with PTSD.  Eligibility for a PTSD service connection award requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304.  Section 3.304(f) provides that if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran was afforded a VA mental disorders examination in May 2012.  The examiner indicated that a diagnosis of PTSD was not warranted, and diagnosed alcohol dependence and panic disorder without agoraphobia.  VA and non-VA treatment records also reflect diagnoses of panic disorder, anxiety, and depression.  The basis for these diagnoses in treatment records is not set forth.  The examination also focused entirely on PTSD; no opinion was requested or offered regarding a possible nexus between any other diagnosed condition and the Veteran's service. On remand, examination is required to clearly identify the current psychiatric diagnoses and to obtain a clear opinion regarding a nexus to service for all current diagnoses.

The Veteran's most recent VA respiratory disorders examination took place in July 2011.  VA treatment records received since that time reflect that the Veteran has continued to experience exacerbations of his service-connected respiratory disorder, and that he has actually experienced skeletal abnormalities as a result of chronic prednisone use.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

Post-service treatment records from the VA Connecticut Healthcare System have been obtained.  The most recent records are dated in July 2012.  Updated treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In addition, it appears that the Veteran was hospitalized for psychiatric symptoms at the West Haven VA Medical Center (VAMC) from October 2009 to November 2009; however, notes from this period of hospitalization have not been made part of the record.  A search for these records must be undertaken upon remand.  Id.  

Appropriate notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R.                § 3.159(b), advising the Veteran of the type of evidence needed to substantiate a claim for a TDIU.  He must also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  A stressor questionnaire must also be provided so that the Veteran may have the opportunity to provide information regarding details surrounding any stressful event that he alleges he was exposed to during military service, including the incident in which he was doused with hydraulic fluid.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Ask the Veteran to identify all medical care providers who have treated him for his service-connected respiratory disorder and psychiatric disorder since service.  After securing any necessary release(s), obtain those records, including records from Middlesex Hospital dated since February 2010.  The Veteran must be notified that VA is under no further obligation to assist him in obtaining updated treatment records from Middlesex Hospital if he does not provide the requested authorization.  If records cannot be obtained from any identified healthcare provider after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Obtain all available treatment records dating since July 2012 from the Connecticut VA Healthcare System, all clinical notes from the Veteran's psychiatric hospitalization at the West Haven VAMC from October to November 2009, and records from any other VA facility identified by the Veteran or in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, undertake any necessary development to independently verify any alleged stressful experience(s) described by the Veteran, including the 1996 incident during which he was doused with hydraulic fluid, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, must be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative must be notified of this fact.  The efforts taken to obtain them must be explained, and any further action to be taken must be described.

5.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorder, such as depression, panic disorder or anxiety disorder, that is at least as likely as not related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  For all disabilities determined to be service-connected, the examiner must discuss the impact of that specific disorder or disorders on the Veteran's ability to maintain substantially gainful employment.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected respiratory disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished and the examiner must provide a complete rationale for all opinions expressed.   

All signs and symptoms of the service- connected respiratory disorder must be reported in detail, including pulmonary function testing, any asthma-related prescriptions and the frequency with which the Veteran's asthma requires the use of systemic (oral or parenteral) high dose corticosteroids or immuno- suppressive medications.  The examiner must review the VA and non-VA clinical notes in determining the frequency with which the Veteran is prescribed systemic high-dose corticosteroids or immuno-suppressive medications, including the VA clinical notes from 2012 reflecting avascular necrosis and other skeletal abnormalities as a result of chronic prednisone use.  The examiner must also discuss the impact of the Veteran's service-connected respiratory disorder on his ability to maintain substantially gainful employment.  

7.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



